The applicant, Clyde E. Cate, was, on June 14, 1912, admitted by the district court of appeal of the second appellate district to practice law in all the courts of this state. According to the petition of the applicant in the said district court of appeal an action was commenced against him in the superior court of Los Angeles County on April 23, 1918, charging applicant with the violation of the oath taken by him as an attorney and counselor at law, with *Page 797 
violation of his duties as such attorney and counselor at law and with the commission of acts involving turpitude, dishonesty, and corruption and seeking his disbarment. On June 6, 1918, the said superior court entered its judgment disbarring the applicant.
This is the third application for reinstatement. The opinions in each of the two earlier applications will be found in In reApplication of Clyde E. Cate, 54 Cal.App. 401 [201 P. 964], and In re Application of Clyde E. Cate, 60 Cal.App. 279
[212 P. 694], respectively.
The same questions are involved in this proceeding as inIn re Application of Walter H. Stevens, ante, p. 408 [241 P. 88], and upon the authority of that case and for the reasons therein stated, it is ordered that the matter be transferred to the district court of appeal, second appellate district, division two, for further proceedings in accordance with the views therein expressed.
Shenk, J., Seawell, J., Waste, J., and Meyers, C.J., concurred.